276 F.2d 919
Paul A. LAMBERT, Appellant,v.A. C. JAMES, Appellee.
No. 18148.
United States Court of Appeals Fifth Circuit.
April 22, 1960.

Leon A. Picou, Jr., John R. Rarick, St. Francisville, La., George R. Blue, New Orleans, La., for appellant.
Landman Teller, of Teller, Biedenharn & Rogers, Vicksburg, Miss., for appellee.
Before HUTCHESON, TUTTLE and JONES, Circuit Judges.
PER CURIAM.


1
This appeal from the judgment of the Trial Court presents only questions of fact and one claim of erroneous admission of testimony by a hand-writing expert.  The legal ruling on the admissibility of the testimony was clearly without error.  The fact issues were all resolved by detailed findings of fact by the Trial Court.  The judgment is affirmed on the findings of fact and conclusions of law of the Trial Court.


2
The subsidiary motions are denied.